Citation Nr: 1531473	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post meniscectomy of the left knee, with traumatic arthritis.

2.  Entitlement to a rating in excess 10 percent for the Veteran's left knee instability prior to November 1 2010.

3.  Entitlement to a rating in excess of 20 percent for the Veteran's left knee instability on and after November 1 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  

This matter came before the Board of Veterans Appeals (hereinafter Board) on appeal from a May 2005 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied the claim for a rating in excess of 30 percent for the Veteran's left knee disorder.  In October 2005, the RO recharacterized the Veteran's service connected left knee disorder as left knee meniscectomy residuals with traumatic arthritis, evaluated as 30 percent disabling; and left knee instability evaluated as 10 percent disabling and implemented the awards effective August 5, 2004.  

In September 2010 the Board remanded the case to the RO for additional action.  In November 2012, the Board again remanded the case to the RO for further evidentiary development.  In February 2013 the AMC increased the evaluation for the Veteran's left knee instability from 10 to 20 percent effective as of November 1, 2010.  A supplemental statement of the case (SSOC) was issued in February 2013.  

In May 2014, the Board again remanded the case to the RO for still further evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) issued an SSOC in October 2014.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  




FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by limitation of flexion and extension; there is no showing of flexion limited to less than 60 degrees, and no showing of extension limited to more than 20 degrees.  

2.  Prior to November 1, 2010, the Veteran experienced no more than slight instability of the left knee.  

3.  Beginning November 1, 2012, the Veteran's left knee disability has been manifested by no worse than moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for status post meniscectomy of the left knee, with traumatic arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5260 (2014).  

2.  The criteria for a rating in excess of 10 percent for left knee instability prior to November 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014).  

2.  The criteria for a rating in excess of 20 percent for left knee instability beginning November 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2004, October 2004, November 2004, and December 2004 from the RO to the Veteran which were issued prior to the RO decision in March 2005.  Additional letters were issued in January 2008 and November 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the left knee disorder have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims. Therefore, no useful purpose would be served in remanding the claim for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in March 1983, the RO granted service connection for meniscectomy, left knee, with arthritis, evaluated as 10 percent disabling.  Subsequently, in August 1991, the RO increased the rating for the left knee from 10 percent to 20 percent.  In August 2001, the RO increased the evaluation for the left knee from 20 percent to 30 percent.  

In a statement in support of claim (VA Form 21-4138), received in August 2004, the Veteran indicated that he was seeking an increased rating for his left knee disorder.  Submitted in support of his claim was a private statement from Dr. Phillip D. Hajek, dated in June 2005, who noted that the Veteran's knee injuries occurred while he was in the service and he has had multiple surgical procedures on this to improve the function status of the knee.  Dr. Hajek indicated that the Veteran has degenerative changes in the knee at this point, which could be directly related to the prior excision of the menisci and the fact that an ACL reconstruction does help improve the function of the knee, but does not absolutely prevent residual instability that can lead to arthritic changes in the knee.  

Also submitted in support of the Veteran's claim were VA progress notes dated from April 2001 to June 2007.  These records show that the Veteran received follow up evaluation and treatment for knee pain.  During a clinical visit in February 2002, the Veteran reported that he had had multiple reconstructive surgeries on the left knee joint, for which he was given an elastic knee brace with hinges on the left side.  

The Veteran was afforded a VA examination in March 2005.  He indicated that he had undergone three surgeries on the left knee, the last one occurring in 1991.  He had been told that he needs a knee replacement but that he is still too young for such procedure.  The Veteran reported having constant pain in the left knee, rated at a severity of "11 out of 10."  He denied any flare-ups and indicated that his pain is at a maximum level at all times.  Such pain kept him up at night and prevented him from participating in any sort of physical activity such as athletic endeavors or playing with his grandchildren.  He was unable to do any climbing on ladders or steps and he avoided stairs.  The Veteran was reportedly unable to walk more than 3-4 blocks without having to stop and rest.  He required help getting dressed in the morning due to stiffness of his knee and inability to put his shoes or his pants on.  The Veteran reported being unemployed, but noted that he had been employed in multiple jobs since his discharge from the military service.  He had not worked in the past 3 years due to left knee symptoms.  He used a brace, which helped him significantly by preventing the knee from giving out and buckling.  He had no therapy or any formal treatment since the last meniscectomy in 1991.  He did not use a cane.  He did not have a history of falls but believed that his gait was affected by his knee pain and stiffness.  

On examination, the Veteran had a stiff-legged gait on the left with minimal knee bend during the swing phase of his gait.  When he stood he had a normal alignment although inspection of the knee revealed grossly enlarged bony osteophytes with a small effusion.  He had a 5 degree flexion contracture of the knee and his range of motion was from 5 degrees to 85 degrees.  He had pain beyond 20 degrees of extension and pain beyond 80 degrees of flexion.  The examiner noted that this was evidenced by the Veteran grimacing and verbalizing discomfort and guarding, and being unable to actively move beyond these limits.  His knee was stable to varus and valgus stress.  He did have a positive Lachman sign, although there was a good endpoint and he had diffuse tenderness to palpation on both medial and lateral joint lines with bony osteophytes noted on medial and lateral joint lines of the femur as well as the tibia and even of the patella.  The impression was left knee post-traumatic arthritis severe by clinical examination and functional capacity based on history.  In an addendum to the above examination, dated in April 2005, the examiner noted that the Veteran's left knee range of motion examination was significantly limited due to pain as mentioned in the initial dictation; he noted that repetitive range of motion was not well tolerated by the patient due to pain.  

By a rating action in October 2005, the RO, in pertinent part recharacterized the Veteran's service connected left knee disability as left knee meniscectomy residuals with traumatic arthritis evaluated as 30 percent disabling and left knee instability evaluated as 10 percent disabling and effectuated the awards as of August 5 2004.  

The Veteran was afforded another VA examination in November 2008.  At that time, he reported that he had undergone three surgeries since he injured the left knee in service in 1980; he continued to have pain, swelling and limitation of motion in the left knee.  His current symptoms included constant pain, weakness, stiffness, swelling, giving way, and locking and popping.  The Veteran reported flare-ups at least two to three times a week, during which the pain in the knee increases.  The pain was exacerbated by standing or walking for more than 10 minutes, and was relieved by rest, elevation of his feet and with application of ice and medication.  The Veteran also reported that the left knee disorder had slowed him down considerably.  He sometimes used a walking stick and had been issued a knee brace.  

On examination, the Veteran walked with a limp (antalgic gait), using the brace but not using any walking stick.  He reported using walking stick only during flare-ups of pain.  The left knee had multiple healed surgical scars; all scars were supple nonadherent and nontender.  There was mild joint effusion with mild synovial thickening,  mild joint crepitus, and no increased heat or redness.  Range of motion was 0 degrees extension to a flexion of 40 degrees, with pain starting at 20 degrees.  There was pain with range of motion.  Repetition of three produced increased pain weakness lack of endurance fatigue and in coordination with flexion to 20 degrees with no loss of range-of-motion.  The knee was reported to be stable.  A mild hypoesthesia was noted on the lateral aspect of the knee lateral to the paramedian surgical scar.  X-ray studies revealed advanced arthritic changes of the left knee, postoperative changes, possible chondrocalcinosis, and possible anterior joint effusion.  The pertinent diagnoses were status post multiple knee surgeries (medial and lateral meniscectomy and ACL ligamentous reconstruction) with degenerative joint disease.  The examiner described the Veteran's disability as severe.  

Upon VA examination in November 2010, the Veteran reported continued left knee pain, as well as numbness in the lateral region of the knee.  He used over the counter medication and a hinged knee brace.  He endorsed giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  He also reported daily episodes of dislocation and locking episodes occurring several times a week.  He noted symptoms of inflammation, including warmth, swelling and tenderness.  The Veteran indicated that he experiences incapacitating episodes of arthritis four times a year lasting 1 to 2 weeks.  The Veteran related that he was unable to stand for more than a few minutes, and he was unable to walk more than a few yards; he wore corrective shoes, orthotic inserts, and uses a cane.  

On examination, the Veteran's gait was described as normal.  There was evidence of increased wear on the lateral left forefoot compared to the right; there was symmetrical bilateral heel wear.  The left knee had bony enlargement, crepitus, deformity, edema, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  He had grinding of the knee.  He had anterior and posterior instability due to ligament tear; the extent of the instability was noted to be moderate.  Range of motion in the left knee was 0 degrees extension to 80 degrees flexion; there was objective evidence of pain following repetitive motion.  After repetitive motion, range of motion in the left knee was from 0 degrees to 40 degrees.  No ankylosis was noted.  The Veteran reported pain from 20 degrees flexion to 80 degrees flexion left knee; he also had diminished sensation on lateral left knee/ thigh region.  An MRI of the left knee revealed that the ACT reconstruction appeared to be chronically torn and resorbed and not identified; severe tricompartmental arthritic degenerative change, particularly severe in the medial compartment; cartilage thinning, primarily over the posterolateral femoral condyle and difficultly over the medial femoral condyle; and, there was abnormal signal associated with the posterior horn of the lateral meniscus where there is likely degenerative fibrillation of the posterior horn and there is severe resorptive change of the body of the medial meniscus in its posterior horn with chronic tear pattern.  The pertinent diagnosis was severe left knee degenerative joint disease, status post lateral meniscectomy, medial meniscal repair, and anterior cruciate ligament repair with current chronic tear and instability.  

Received in November 2010 were VA treatment reports dated from February 2009 to November 2010.  These records show that the Veteran received ongoing clinical attention and treatment for his left knee disorder.  During a clinical evaluation in September 2010, it was noted that the Veteran was seen for left knee pain after suffering a fall in June 2010.  At that time, it was noted that he had swelling in the left knee, with mild crepitus and mild flexion contracture.  McMurray with discomfort but no catching and clicking.  It was noted that the Veteran had PMRS consult to have physical therapy for left knee and right ankle.  

Received in December 2010 were VA treatment reports dated from December 2009 to November 2010.  These records show that the Veteran received ongoing clinical attention and treatment for his left knee disorder.  

The Veteran was afforded another VA examination in July 2014, at which time he reported that, since his last examination in Veteran, his left knee joint locked and felt unstable at times, and sometimes gave out.  The Veteran indicated that he has had no additional surgeries since 1991, though a left knee replacement has been discussed.  The Veteran's pain was primarily in medial left knee, with swelling in that knee.  The Veteran also reported flare-ups in cold weather or after increased activity.  Tylenol and ice packs are used for pain, and Veteran reports that electrical stimulation is being used for both knees.  He had injections in knees many years ago, but none recently as they did not help as much as he had hoped.  Veteran must use a cane to walk short distances of 1/2 block or less, and requires a wheelchair to move longer distances.  He was unable to climb stairs, kneel, or squat.  The Veteran reported that increased activity or cold weather causes increased pain and stiffness.  

Objectively, range of motion in the left knee was from 20 degrees extension to 70 degrees flexion, with pain starting at 60 degrees.  On repetition, he could only flex to 60 degrees.  It was noted that the Veteran used both a cane and wheelchair for knee arthritis.  The cane is used for walking distances less than a 1/2 block, and the wheelchair for longer distances.  He also used a brace for knee arthritis, which he wore constantly for the left knee.  The examination noted less movement than normal, weakened movement, excess fatigability, pain on movement, swelling and disturbance of locomotion.  Muscle strength testing was 4/5 in the left knee.  Lachman's test was positive with 2+ (5 to 10 millimeters).  It was noted that the Veteran experienced "shin splints" after walking.  He must use a cane to walk short distances of 1/2 block or less, and required a wheelchair to move longer distances.  The limited flexion of left knee interfered with prolonged sitting.  He was unable to climb stairs, kneel, or squat.  Due to increased pain and stiffness during flare-ups, left knee flexion was limited to 40 degrees, and left knee extension is limited to 20 degrees.  

III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The provisions of 38 C.F.R. § 4.1 require that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The regulation at 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2014). The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2014).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Rating in excess of 30 percent for status post meniscectomy of the left knee, with traumatic arthritis.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id. 

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees. Id.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  Id.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5 .  

The Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5260 for his left knee disorder based on limitation of motion of the left knee.  A review of the clinical findings of the November 2010 examination and the July 2014 examination do not reflect any evidence of flexion limited to 15 degrees or extension limited to 30 degrees, even when considering additional functional limitation due to factors such as pain and weakness.  As such, a rating in excess of 30 percent under Diagnostic Code 5260 or 5261 is not warranted for any portion of the rating period on appeal.  Moreover, the criteria for an award of dual (separate) ratings for limitation of both flexion and extension have not been met in this case.

Similarly, during the appeal, there is no evidence of ankylosis, of impairment of the tibia and fibula, or of genu recurvatum of the right knee so as to warrant higher or separate ratings under Diagnostic Codes 5256, 5259, 5262, or 5263.  

B.  A rating in excess of 10 percent for instability of the left knee prior to November 1, 2010.

The RO has assigned a 10 percent evaluation for the left knee disorder under Diagnostic Code 5257 prior to November 1, 2010.  This code contemplates only instability or subluxation. Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted under the diagnostic code for instability of the left knee prior to November 1, 2010.  The Board acknowledges that the Veteran's left knee was injured in service, and that he underwent a surgical procedure as a result of the injury.  While he has complained of the left knee "going out" on him and giving way, the clinical findings show that the left knee was stable.  A higher evaluation is not warranted under Diagnostic Code 5257, as there is no credible evidence that instability was more than mild prior to November 1, 2010.  Significantly, on VA examination in November 2008, the knee was reported to be stable.  The clinical findings included mild joint effusion with mild synovial thickening and mild joint crepitus.  Critically, the knee was reported to be stable.  In light of these clinical findings, the Board concludes that the most probative evidence establishes that the Veteran did not have more than slight instability prior to November 1, 2010. Thus, a rating in excess of 10 percent rating under Diagnostic Code 5257 is not warranted.  

The Board finds that the Veteran is competent to report that he has instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran is competent to report such manifestations; however all evidence of record must be balanced.  In this case, the Board finds that the repeated clinical findings are more probative.  The more probative evidence establishes that the Veteran's disability does not approximate moderate instability or subluxation.  Thus, an evaluation in excess of 10 percent under Diagnostic Code 5257, prior to November 1, 2010, is not warranted.  

The Board has also considered entitlement to an increased evaluation based on other rating criteria.  However, the Board has determined that Diagnostic Code 5256, for ankylosis of the knee, and 5262, for impairment of the tibia and fibula, do not apply as there is no evidence of these conditions in the medical records.  

B.  Rating in excess of 20 percent from November 1, 2010.

As noted above, Diagnostic Code 5257 contemplates other impairment of the knee such as recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment, and a maximum rating of 30 percent is assigned for severe impairment.  

The evidence reflects that the Veteran has complained of instability in the left knee and giving way of the left knee, which has caused him to fall from time to time.  In fact, a treatment note in November 2010 indicated that the Veteran was seen for evaluation following a fall in June 2010.  At the November 1, 2010 VA examination, it was noted that the veteran used a cane and an assistive brace for support for the left knee.  While the records show that the Veteran experiences flare-ups and uses assistive devices on the left knee, the examiner has described the instability of the left knee as moderate.  No other evidence of record indicates a severe level of disability.  Thus, a 30 percent rating under DC 5257 is not warranted.  

The Board finds that the Veteran is competent to report that he has severe disability.  However, his reports are far less probative than the findings rendered by skilled professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The more probative evidence establishes that the Veteran's disability does not approximate severe lateral instability or subluxation.  As severe recurrent subluxation or instability has not been demonstrated as to the left knee, a disability rating in excess of 20 percent, as per Diagnostic Code 5257, must be denied from November 1, 2010.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2014).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Consequently, the Board finds no basis for referring the knee issues to the Central Office for consideration of extraschedular ratings.  


						(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for status post meniscectomy of the left knee, with traumatic arthritis is denied.  

A rating in excess of 10 percent for left knee instability, prior to November 1, 2010, is denied. 

A rating in excess of 20 percent for left knee instability, from November 1, 2010, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


